Gants, J.
(concurring, with whom Cordy, J., joins). I agree with the court’s holding that there was sufficient evidence to support the trial judge’s conclusion that the defendant is a sexually dangerous person. I also agree that the delay of more than thirteen months between the end of the jury-waived trial and the entering of judgment in a G. L. c. 123A, § 14, proceeding is not acceptable, and indorse the new rule that, absent extraordinary circumstances, a judge must render a decision within thirty days of the end of trial. I write separately because I do not agree with Justice Ireland’s conclusion in his concurrence that the defendant suffered no prejudice from the delay, or with the Chief Justice’s conclusion in her concurrence that the delay was so prejudicial as to constitute a violation of due process.
Rather, I conclude that the defendant indeed suffered significant prejudice from the delay in that, during the thirteen months in which the case was under advisement, his status was in a kind of legal Umbo, in which he was confined at the Massachusetts Treatment Center but unable to receive treatment, unable to seek review of his continued confinement under G. L. c. 123A, § 9, and unable to appeal his confinement under G. L. c. 123A, § 14. This significant prejudice to the defendant, however, is not so substantial as to justify the defendant’s release from civil confinement after being found to be a sexually dangerous person, because *282it did not affect the fairness of his trial, his procedural rights at trial, or the judge’s findings of fact and conclusions of law. See Commonwealth v. Viverito, 422 Mass. 228, 231 (1996).
For these same reasons, I do not believe that the delay can be deemed a violation of due process. Nor do I think it advisable to establish a precedent in which we find a violation of due process, and order no relief, or to suggest that a judge’s delay in reaching a decision in a case where liberty is at issue may constitute a due process violation, and open the door to countless due process claims in criminal and civil commitment cases where matters have been taken advisement.
Today, we impose a new thirty-day deadline for the issuance of a decision following a jury-waived trial in a G. L. c. 123A, § 14, proceeding precisely because we recognize that a defendant would suffer unfair prejudice if he must remain in confinement beyond that deadline without a final determination as to whether he is a sexually dangerous person. I believe that we diminish our justification for this new deadline by denying the existence of prejudice.